DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 were amended in the preliminary amendment filed on 8/26/2021.  Claims 1-7 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    229
    1083
    media_image1.png
    Greyscale
(filing receipt dated 8/30/2021).  The effective filing date of claims 1-7 is the filing date of 16/738439 (1/9/2020) as neither PRO 62/550137 nor PCT/US2018/022029 appears to teach the compound instantly claimed, instead exclusively teaching compounds wherein the carboxy group is replaced by an amide.  
Information Disclosure Statement
	No new information disclosure statements have been filed in the instant application. See MPEP 609.02(II)(A)(2).
Drawings
The drawings are objected to because the text in Fig. 3A-3C is illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Provisional Claim Objections
Applicant is advised that should claims 1 and 3 be found allowable, claims 4 and 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The bioactivity of the compositions appears to be solely attributed to the compound, therefore both compositions should have identical activity unless they are further differentiated by specific carriers or excipients.  Also see MPEP 2112.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11007199 (‘199). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘199 are directed toward the compound of the claimed composition and its use in the same methods as those claimed.  Further, the specification of ‘199 teaches that the disclosed utility of the compound of ‘199 includes compositions thereof and that they are intended for use in the same methods of the claims of ‘199 and those of claims 6 and 7.  See abstract, col. 1, lines 35-40, col. 3, lines 5-33, and col. 8, line 49-col. 12, line 22.  Therefore the claims of ‘199 render the instant claims prima facie obvious.  Also see MPEP 804(II)(B)(2)(a).  
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163. With respect to claims 2, 3, and 5 (wherein claims 3 and 5 cover the same scope), it appears as if the Applicant is only in possession of compositions having the claimed bioactivity when the inventive compound of the compositions is compared against the bioactivity of acetaminophen in vivo when the inventive compound and acetaminophen are used in the same amount.  See [00149-00158 and 00162-00176] of the specification as filed and figures references therein.  The Applicant presents no evidence that the novel compound of the claimed composition exhibits analgesia comparable to acetaminophen in vivo when administered at any amount of compound vs. any amount of acetaminophen.  Further, there is no evidence that the any reduced risk of hepatotoxicity compared to any possible metric when administered in vivo.  The specification only provides evidence that the claimed compound has a reduced risk of hepatotoxicity in vivo when compared against acetaminophen used in the same amount in vivo.  Therefore it is not clear that the Applicant was in possession of the full genus of compositions claimed the time of the effective filing date.
With respect to claims 6 and 7, it is not clear that any amount of the compound of the claimed composition can be administered to treat pain or fever in a patient.  The specification as filed teaches that the claimed effects can be achieved when a composition containing a therapeutically effective amount of the claimed novel compound is used.  See [0018 and 00149-00176] of the specification as filed and figures references therein.  However, there is no teaching that a composition containing any amount of the claimed compound possesses the claimed bioactivity.  Therefore it is not clear that the Applicant was in possession of the full genus of the methods claimed at the time of the effective filing date. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 are rejected for being indefinite because the phrase “reduced risk of hepatotoxicity” is a relative term which renders the claim indefinite.  What is baseline risk of hepatotoxicity that the reduced risk is being compared relative to? Presumably administering no composition comprising the inventive compound would have even less of a risk of hepatotoxicity than what is being claimed, therefore there must be some other standard which this claim limitation is based on. As discussed in the 35 USC 112(a) rejection, the specification only provides evidence that the claimed compound has a reduced risk of hepatotoxicity in vivo when compared against acetaminophen used in the same amount in vivo.  See [00162-00176] of the specification as filed and figures references therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622